Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                            Reasons for Allowance

     Claims 6 and 7 are allowed for the reason the prior art does not teach or suggest in claimed combination, “… analyzing unit which is configured to determine whether the object data stored in the object data storage unit is consistent with a result of image analysis for each of the images photographed by the photographing unit… position data… configured.. in response to determining that the target object exists in one image when the object data stored in the object data storage unit is consistent with a result of image analysis for the one image photographed…”


     Claims 8 and 10 are allowed for the reason the prior art does not teach or suggest in claimed combination, “… determining whether the object data stored in the object data storage unit is consistent with a result of image analysis for each of the photographed images… in response to determining that the target object exists in one image when the  object data stored in the object data storage unit is consistent with a result of image analysis for the one image photographed…”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEROME GRANT II/Primary Examiner, Art Unit 2664